Citation Nr: 1424813	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-43 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right humerus fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Pursuant to the November 2010 formal appeal (VA Form 9), the Veteran was scheduled for a hearing before a Veterans Law Judge in April 2013.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1. The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.

2.  The Veteran's residuals of a right humerus fracture are manifested by no more than mild incomplete paralysis of the ulnar nerve


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. § 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321 , 4.1, 4.2., 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for an increased disability rating in excess of 10 percent for residuals of a right humerus fracture have not been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8616 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1  (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013).

Hypertension

The Veteran seeks an evaluation in excess of 10 percent for his service-connected hypertension, rated under Diagnostic Code 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R. § 4.104.  The rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104 , Diagnostic Code 7101. 

The Veteran underwent a VA examination in August 2009.  At that time, he reported that he checked his blood pressure at home, and the average readings were approximately 130 (systolic) and 84 (diastolic), which, it is important for the Veteran to understand, provides evidence against this claim.  

While the Veteran was on hypertension medication, he indicated that his blood pressure was so low that his provider suggested he take a half of a tablet, every other day.  He denied symptoms of blurry vision, chest pains, respiratory complaints, or renal problems, and he denied a history of myocardial infarction or rheumatic fever.  On examination, his readings were 154/91, 146/95, 156/102, and 147/95.  The diagnosis of essential hypertension was confirmed, and it was noted to be mild to moderately-elevated.

Following a review of the Veteran's VA outpatient treatment records, to include Social Security Administration (SSA) records, the Veteran's diastolic blood pressure readings are not shown to be predominantly 100 or more, or systolic readings predominantly 200 or more, despite the Veteran's report of continuous medication for control.  

An evaluation in excess of 10 percent is not warranted at any time during the appeal period, as the Veteran's diastolic blood pressure has never been shown to be 110 or more nor his systolic pressure 200 or more, to include readings taken at the time of the VA examination or as part of outpatient visits.  Nor has the Veteran reported readings that high.  In fact, he indicated that his readings, taken at home, are well below the criteria for a higher evaluation on average.  Despite a diastolic reading of 102, as well as of 110 in June 2008, the readings of record during the appellate period are not severe enough to even warrant the compensable evaluation for which the Veteran is currently assigned, much less a higher evaluation of 20 percent.  Certainly, following an exhaustive search of the Veteran's records, his readings are not predominantly in the range which would warrant a higher evaluation.
Residuals of a Right Humerus Fracture

The Veteran has also claimed that residuals of a right humerus fracture are more severe than his current evaluation of 10 percent would indicate.  Neurological disorders of the upper and lower extremities are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8616, which addresses involvement of the ulnar nerve, 10, 20, and 30 percent evaluations are assigned where there is mild, moderate, and severe incomplete paralysis of the ulnar nerve of the minor extremity, respectively.  In this case, the Veteran's right upper extremity is his minor extremity.

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that the weight of the evidence is against the grant of an evaluation in excess of 10 percent for residuals of a right humerus fracture.  Namely, for the entire rating period, the Veteran's service-connected peripheral neuropathy has not manifested at least moderate incomplete paralysis of the ulnar nerve, as required for a 20 percent evaluation under Diagnostic Code 8616.  38 C.F.R. § 4.124a.

Turning to the evidence of record, the Veteran was afforded a VA examination in August 2009.  He reported radiating pain, with no weakness, and with some numbness.  He noted that he was able to use his right arm for 30 minutes before pain started to increase.  Sensory examination was normal in the median and ulnar nerve, and decreased in his radial nerve distribution.  Motor examination revealed a strength of 5/5.  Range of motion was full with no pain.  No muscle wasting or atrophy was present.

All of these facts provide evidence against this claim. 

The Veteran was afforded an additional examination in February 2012.  He was diagnosed with radial nerve neuritis, manifested by intermittent, mild pain and numbness.  Strength testing was 5/5, and there was no sign of atrophy.  Sensation in the right hand was decreased, but not absent.  Phalen's sign and Tinel's sign were both negative, the radial nerve was normal, the median nerve was normal, and the ulnar nerve was normal.  

After a review of all the evidence, lay and medical, to include voluminous VA treatment records, the Board finds that the weight of the evidence is against a grant of an evaluation in excess of 10 percent for residuals of a right humerus fracture.  As noted above, a 20 percent disability rating is assigned under Diagnostic Code 8616 when paralysis of the ulnar nerve is incomplete and moderate in severity.  In this case, motor and muscle testing have been normal, the evidence of record demonstrates that pain is mild and intermittent, and records indicate that numbness is mild and limited to the right hand.  Thus, the Veteran's neurological manifestation may not be characterized as more than mild in severity.  The Veteran's own statements would, to some degree, support the current finding.  

In this regard, it is important for the Veteran to understand that if he did not have some problems associated with this disability there would be no basis for the current evaluation, let alone a higher evaluation. 

For these reasons, the Board finds that an evaluation in excess of 10 percent for residuals of a right ulnar fracture is not warranted under Diagnostic Code 8616 during the appellate period.  38 C.F.R. § 4.124a . 

Additional Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing numbness and pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri v. Brown, supra.  

The Board has further considered whether either increased rating claim above warrants referral for consideration of an extraschedular rating per 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's fracture residuals, as well as his systolic and diastolic blood pressure readings to the rating and schedular criteria now assigned, the Board finds that symptoms (and functional impairment) for each disability that are encompassed by the currently-assigned schedular rating.  As such, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  See Thun.

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claims for increased ratings, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b) , 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in July 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) , as stated above.  As such, the VCAA duty to notify was satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and SSA records.  The Veteran also submitted statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded VA medical examinations in August 2009 and February 2012.  The examiners, medical professionals, reviewed the Veteran's records, obtained an accurate history, listened to the Veteran's assertions, and performed appropriate tests in accordance with the rating criteria for each claim on appeal.  The examiners provided the Board with sufficient information to rate each disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio, 16 Vet. App. 183.

ORDER

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of a right humerus fracture is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


